Name: Commission Regulation (EC) NoÃ 1058/2008 of 27Ã October 2008 cancelling the registration of a name in the Register of protected designations of origin and protected geographical indications (Arroz del Delta del Ebro (PGI))
 Type: Regulation
 Subject Matter: marketing;  Europe;  consumption;  plant product
 Date Published: nan

 28.10.2008 EN Official Journal of the European Union L 283/32 COMMISSION REGULATION (EC) No 1058/2008 of 27 October 2008 cancelling the registration of a name in the Register of protected designations of origin and protected geographical indications (Arroz del Delta del Ebro (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 12(1) thereof, Whereas: (1) In accordance with the second subparagraph of Article 12(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of the same Regulation, the application submitted by Spain to cancel the name Arroz del Delta del Ebro in the register was published in the Official Journal of the European Union (2). (2) As no objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, registration of this name should be cancelled. (3) In light of the above, this name should be removed from the Register of protected designations of origin and protected geographical indications. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 Registration of the name listed in this Annex to this Regulation is hereby cancelled. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 314, 22.12.2007, p. 44. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed SPAIN Arroz del Delta del Ebro (PGI)